Appellant sets out in his motion a number of statements which he says were made to him by the sheriff of Armstrong County, promising him that he would have time to get ready for trial and procure witnesses before he would be brought to trial. Matters of this character have no standing in this court. The time and place for making such representations and showing is in the trial court, first, in the form of an application for continuance, and, second, in connection with a motion for new trial. This court can pay no attention to such statements made by an attorney for one who has been convicted of a crime in this State.
The motion for rehearing, bringing forward nothing for our review, is accordingly overruled.
Overruled.